
	
		II
		110th CONGRESS
		1st Session
		S. 132
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 4, 2007
			Mr. Allard introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To end the trafficking of methamphetamines
		  and precursor chemicals across the United States and its
		  borders.
	
	
		1.Short titleThis Act may be cited as the
			 Methamphetamine Trafficking
			 Enforcement Act of 2007.
		2.Findings and purposeCongress finds—
			(1)legislation has been enacted to fight the
			 domestic production of methamphetamine;
			(2)according to the Drug Enforcement
			 Administration, between October 1, 2004 and January 11, 2005, there were 1,136
			 Federal offenders sentenced for methamphetamine-related charges in United
			 States Courts and approximately 96 percent of these methamphetamine cases
			 involved a trafficking offense;
			(3)according to the Drug Enforcement
			 Administration, as much as 80 percent of the methamphetamine used in the United
			 States comes from abroad; and
			(4)the goal of the United States should be to
			 bolster efforts to stop the trafficking, manufacturing, and distributing of
			 methamphetamine.
			3.Controlled substances Act
			 amendment
			(a)In generalSection 408 of the Controlled Substances
			 Act (21 U.S.C. 848) is amended by inserting after subsection (e) the
			 following:
				
					(f)Special provision for
				methamphetamineFor the
				purposes of subsection (b), in the case of a continuing criminal enterprise
				involving methamphetamine or its salts, isomers, or salts of isomers, paragraph
				(2)(A) shall be applied by substituting 100 for
				300, and paragraph (2)(B) shall be applied by substituting
				$1,000,000 for $10 million
				dollars.
					.
			(b)Technical and conforming
			 amendmentsSection 408 of the
			 Controlled Substances Act (21 U.S.C. 848) is amended by striking subsections
			 (q) and (s).
			4.Coordination of anti-methamphetamine
			 activities with other countries
			(a)Multilateral and Bilateral
			 negotiationsIt is the sense
			 of Congress that the United States Trade Representative, the Secretary of
			 State, the Attorney General of the United States, and the Secretary of Homeland
			 Security should include ways to curb illicit use and shipment of
			 pseudoephedrine, ephedrine, and similar chemicals in any multilateral or
			 bilateral negotiations.
			(b)Exchanges between the Drug Enforcement
			 Administration and foreign law enforcementIt is the sense of Congress that the
			 Administrator of the Drug Enforcement Administration should collaborate with
			 foreign law enforcement officials from countries that are known traffickers of
			 methamphetamine or its precursor chemicals into the United States and establish
			 a special investigative program to maximize education, training, and
			 information sharing with respect to international trafficking and use of
			 methamphetamine.
			5.Report to Congress on methamphetamine
			 efforts on Indian reservationsNot later than 180 days after the date of
			 enactment of this Act, the Attorney General shall submit a report to Congress
			 regarding problems faced by Indian reservations with respect to methamphetamine
			 trafficking and abuse, and recommendations regarding methods to address any
			 such problems.
		
